United States Court of Appeals
                     For the First Circuit


No. 16-1996

              JOHN W. STEINMETZ; JANE C. STEINMETZ,

                     Plaintiffs, Appellants,

                               v.

                      COYLE & CARON, INC.,

                      Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                             Before

                   Lynch, Selya, and Kayatta,
                         Circuit Judges.


     John W. Steinmetz for appellants.
     Evan Fray-Witzer, with whom Ciampa Fray-Witzer, LLP was on
brief, for appellee.
     Richard J. Yurko, Sanford F. Remz, Noemi Kawamoto, Yurko,
Salvesen & Remz, P.C., and Sarah Wunsch on brief for the American
Civil Liberties Union of Massachusetts, amicus curiae.
     Christopher T. Bavitz, Cyberlaw Clinic, Harvard Law School,
Bruce Brown, Gregg P. Leslie, and D. Victoria Baranetsky on brief
for the Reporters Committee for Freedom of the Press, The
Associated Press, Gannett Co., Inc., New England First Amendment
Coalition, and New England Newspaper and Press Association, Inc.,
amici curiae.
June 29, 2017
               LYNCH, Circuit Judge.          Prevented from building a new

home    in    Cohasset,     Massachusetts     by   the    Cohasset      Conservation

Commission, plaintiffs John W. Steinmetz and Jane C. Steinmetz

brought this lawsuit alleging state law claims of negligence, gross

negligence,       defamation,       and    violation      of    the   Massachusetts

consumer       protection    statute,      Mass.   Gen.    Laws   ch.    93A.   The

defendant is Coyle & Caron, Inc., a Florida landscape design firm

that was hired by the attorney representing the James Island

Preservation Group, a neighborhood association formed to oppose

the construction of the Steinmetzes' proposed home.                         In this

federal case, the Steinmetzes chose to sue the contractor hired to

assist in the Group's opposition by producing and presenting

renderings of the proposed home to the Conservation Commission.

               Before the district court, Coyle & Caron moved to dismiss

the lawsuit pursuant to the Massachusetts Strategic Litigation

Against Public Participation statute ("anti-SLAPP statute"), which

allows a defendant to move to dismiss any claim that arises from

its exercise of its right of petition.                  Mass. Gen. Laws ch. 231,

§ 59H.       Coyle & Caron also moved to dismiss under Rule 12(b)(6) of

the Federal Rules of Civil Procedure.

               The district court ruled in Coyle & Caron's favor on all

counts, granting its special motion to dismiss under the anti-

SLAPP    statute     and     also    granting,     in     the    alternative,    its

Rule 12(b)(6) motion.          See Steinmetz v. Coyle & Caron, Inc., No.


                                          - 3 -
15-cv-13594-DJC,   2016   WL    4074135   (D.   Mass.   July    29,   2016).

Regarding the special motion to dismiss, the district court held

that the state anti-SLAPP statute applied in federal court, id. at

*3–4, that the statute did not violate the Seventh Amendment of

the U.S. Constitution, id. at *6, and that the statute applied to

this case, id. at *4–5.        It ruled as such over the Steinmetzes'

objection that Coyle & Caron -- as a "disinterested paid witness"

hired to assist another in petitioning the government, and not a

citizen exercising his or her own right of petition -- should not

receive the protection of the anti-SLAPP statute.         Id. at *4.

          After confirming the constitutionality and applicability

of the statute, the district court next found that Coyle & Caron,

as the party seeking the protection of the anti-SLAPP statute, had

made its threshold showing that the Steinmetzes' claims were based

exclusively on Coyle & Caron's petitioning activities.           Id. at *6–

7.   At that point, the court ruled, in reliance on then-existing

state law, that the burden shifted to the Steinmetzes to show that

Coyle & Caron's petitioning activity "was devoid of any reasonable

factual support or any arguable basis in law and [that Coyle &

Caron's] actions caused actual injury."         Id. at *6.     The district

court held that the Steinmetzes had failed to meet this burden and

thus could not defeat Coyle & Caron's special motion to dismiss.

Specifically, it found that the renderings, which were developed

to petition the Conservation Commission, had "reasonable factual


                                  - 4 -
support," as they were "the product of well-trained professionals

who examined multiple sources," including architectural plans and

photos of James Island.     Id. at *8.       The mere fact that the

Steinmetzes' own architect found inaccurate certain aspects of the

renderings did not establish that "no reasonable person would

conclude that there was a [factual] basis" for the renderings.

Id.

          Further, the district court found that the renderings

did not cause actual injury to the Steinmetzes, as the Conservation

Commission had explained in its Memorandum of Decision that it did

not approve the proposed construction project because the home's

driveway "would adversely affect adjacent salt marsh wetlands and

Plaintiffs failed to demonstrate their entitlement to a variance."

Id. at *9.    The Memorandum did not refer to Coyle & Caron's

renderings.   In fact, as the district court noted, two of the

Commission members who voted against the proposal publicly stated

that "they were not considering Coyle & Caron's [r]enderings in

reaching their decision."   Id.

          Finally,   the    district      court   held   that,   under

Rule 12(b)(6), Coyle & Caron was also entitled to dismissal of

each of the Steinmetzes' claims.     Id. at *9-11.   It dismissed the

negligence and gross negligence claims because Coyle & Caron owed

no duty to the Steinmetzes, id. at *9, the defamation claim because

Coyle & Caron's renderings constituted opinion and not fact, id.


                                  - 5 -
at *10, and the chapter 93A claim because the Steinmetzes lacked

any business or commercial relationship with Coyle & Caron, id. at

*11.

          The Steinmetzes appeal, restating their arguments that

the anti-SLAPP statute is unconstitutional, that it does not apply

to this case, and that the district court erred by granting Coyle

& Caron's special motion, even assuming the statute applies.   The

Steinmetzes also challenge the dismissal of their claims under

Rule 12(b)(6).

          After the parties completed their briefing and presented

oral argument before us, Massachusetts law on the anti-SLAPP

statute dramatically shifted.     On May 23, 2017, the Supreme

Judicial Court of Massachusetts ("SJC") issued two decisions on

that statute.    See Blanchard v. Steward Carney Hosp., Inc., 75

N.E.3d 21 (Mass. 2017); 477 Harrison Ave., LLC v. Jace Bos., LLC,

74 N.E.3d 1237 (Mass. 2017).   The SJC's decision in Blanchard, in

particular, augmented the previous burden-shifting framework such

that the nonmoving party could survive a special motion to dismiss

also by establishing that its claims were not "primarily brought

to chill the special movant's legitimate petitioning activities."

75 N.E.3d at 38–39.   To understand how the recent Blanchard and

477 Harrison Ave. decisions impact this case, we requested and

received supplemental briefing from both parties.




                               - 6 -
           We affirm today the district court's determinations that

Coyle & Caron's renderings constitute petitioning activity within

the meaning of the statute if the statute applies to Coyle & Caron

as a third-party contractor, and that the Steinmetzes failed to

show that the renderings lacked any reasonable factual basis.   We

further hold that the Steinmetzes' negligence, gross negligence,

and chapter 93A claims are not colorable under the augmented anti-

SLAPP framework.   We cannot do the same for the defamation claim,

as that claim arguably offers some reasonable possibility of a

decision in the Steinmetzes' favor.    However, in order to dismiss

any of the Steinmetzes' claims under Coyle & Caron's special

motion, we face the threshold issue of whether Coyle & Caron, as

a third-party contractor hired to assist with the Preservation

Group's petitioning activity, can even avail itself of the special

motion.   As there is no controlling precedent from the SJC on this

determinative question of state law, we certify it for resolution

by that court.

                                 I.

           The Steinmetzes own approximately 6.68 acres of land at

1 James Island Way, Cohasset, Massachusetts.   This land, on which

the Steinmetzes planned to build a single-family dwelling, is part

of James Island, a peninsula surrounded by Inner Little Harbor.

After securing a sewer permit for this proposed construction from

the Town of Cohasset, the Steinmetzes submitted a Notice of Intent


                               - 7 -
application     to   the   Cohasset     Conservation     Commission.      The

Steinmetzes hired a local architectural firm co-headed by Can

Tiryaki to design the home.

          Certain     residents    of    the   Inner    Little   Harbor   area

opposed the construction of the Steinmetzes' home on James Island

and formed the James Island Preservation Group to voice that

opposition.     The Steinmetzes allege that the Preservation Group

opposed the construction out of fear that the scenic views from

the members' homes "might change[,] as there would now be a house

on the previously undeveloped James Island."               The Preservation

Group's attorney hired Coyle & Caron to prepare renderings of the

Steinmetzes' proposed home for submission to the Conservation

Commission.     Sally Coyle, President of Coyle & Caron, and Yuka

Suganuma (a landscape architect who worked with Coyle & Caron)

participated in creating the renderings.

          The    Steinmetzes      allege    that   these   renderings     were

"false, fraudulent[,] and defamatory" in five ways.               First, the

renderings used an "incorrect view location," which resulted in an

inaccurate three-dimensional depiction of the house.             Second, they

used "multiple horizon lines and [an] incorrect perspective,"

which resulted in "the house appearing significantly higher in the

view frame than where it will actually be."            Third, they portrayed

an "incorrect house orientation," which made the house -- and

especially the eastern wing of the house -- appear more visible


                                    - 8 -
than it actually would be.          Fourth, the renderings "represent[ed]

a two-dimensional elevation drawing . . . that was stretched and

distorted to make it appear three-dimensional," which made it

impossible to "represent the actual massing of the house."                 Fifth,

they represented an "incorrect . . . size and scale of the house"

given the four issues noted above, as well as the inaccurate

"location of the proposed house on the site." In addition to these

five defects, the Steinmetzes point out that their proposed home

"will be surrounded on all sides by a 50 foot buffer of trees,"

many of which are taller than the proposed house and "will largely

hide it from view by others."             Disregarding this design, the

Steinmetzes    say,   the    renderings    depicted      a    "hideous    behemoth

looming over the tree line of the island" (quoting Amanda Thompson,

Conservation Commission Says "No" to Large Cohasset Home, Patriot

Ledger   (Sept.    12,   2015),      http://www.patriotledger.com/article

/20150912/news/150919497).

             On September 3, 2015, Sally Coyle of Coyle & Caron

appeared     before   the    Conservation      Commission      to    present   the

renderings.    In addition, at least one of Coyle & Caron's earlier

draft renderings had been posted on a Facebook page created by the

Preservation    Group.       The    Facebook    rendering      was   "circulated

throughout    Cohasset      and    Massachusetts"   in       order   to   "inflame

negative emotions," according to the Steinmetzes.                With regard to

this Facebook publication and distribution, Sally Coyle stated in


                                      - 9 -
her affidavit that the first draft of the renderings was not

circulated beyond a "small client (and consultant) group" and that

she did not intend for the draft to be circulated more widely.   As

a result of the publication, the Steinmetzes allege that they "were

personally attac[k]ed and ridiculed on Facebook."

          The Conservation Commission ultimately voted to deny the

Steinmetzes' construction project by a vote of four to two,

articulating as its reason that the proposed work would harm

adjacent salt-marsh wetlands.   Nonetheless, the Steinmetzes allege

that Coyle & Caron's renderings "had a dramatic impact on the

Conservation Commission proceedings" by "br[inging] out the masses

to the Conservation hearing in opposition to Plaintiffs' Project

based upon the unfounded and irrational fear they created, and

wrongfully influenc[ing] and bias[ing] four of the Conservation

Commission members against Plaintiffs' Project."

          On October 19, 2015, the Steinmetzes filed a complaint

against Coyle & Caron in the U.S. District Court for the District

of Massachusetts, asserting the claims already described.1




1    The Steinmetzes also initiated three other lawsuits. One of
them was Steinmetz v. Creighton, No. 15-cv-13789-DJC, in the U.S.
District Court for the District of Massachusetts against the
members of the Cohasset Conservation Commission.    On March 17,
2016, the parties stipulated to the dismissal of that lawsuit
without prejudice.


                                - 10 -
                                      II.

              The Massachusetts anti-SLAPP statute provides that "[i]n

any case in which a party asserts that the [claims] against said

party are based on said party's exercise of its right of petition

under the constitution of the United States or of the commonwealth,

said party may bring a special motion to dismiss."            Mass. Gen.

Laws ch. 231, § 59H.       It goes on to state that the special motion

shall be granted "unless the party against whom such special motion

is made shows that: (1) the moving party's exercise of its right

to petition was devoid of any reasonable factual support or any

arguable basis in law and (2) the moving party's acts caused actual

injury   to    the    responding   party."   Id.   The   statute   further

instructs that, in assessing whether to grant the special motion,

"the court shall consider the pleadings and supporting and opposing

affidavits stating the facts upon which the liability or defense

is based."      Id.

              In Baker v. Parsons, 750 N.E.2d 953 (Mass. 2001), the

SJC specified the evidentiary standard required to defeat the

special motion to dismiss.          Once the party invoking the motion

makes its threshold showing that "the claims against [it] were

based on petitioning activities and had no substantial basis other

than or in addition to those activities," id. at 960, the burden

shifts to the nonmoving party "to show by a preponderance of the

evidence that the moving party lacked any reasonable factual


                                    - 11 -
support or any arguable basis in law for its petitioning activity,"

id. at 961.    This was the framework under which the district court

granted Coyle & Caron's special motion.           See Steinmetz, 2016 WL

4074135, at *6–8.

             However, the SJC recently "augmented" this framework in

Blanchard.     See 75 N.E.3d at 38–39.      There, the SJC established

that   after     the   special    movant    has    met   its   burden   of

"demonstrat[ing] that the nonmoving party's claims are solely

based on its own petitioning activities," the nonmoving party can

now survive the special motion not only by "demonstrating that the

special movant's petitioning activities upon which the challenged

claim is based lack a reasonable basis in fact or law, . . . and

that the petitioning activities at issue caused it injury," but

also by "demonstrating that each such claim was not primarily

brought   to   chill   the   special   movant's   legitimate   petitioning

activities."    Id. at 38.     Blanchard further provided that to make

this latter showing, it is "necessary but not sufficient" for the

nonmoving party to show that its "claim at issue is 'colorable

or . . . worthy of being presented to and considered by the court,'

i.e., [that] it 'offers some reasonable possibility' of a decision

in the party's favor."       Id. at 39 (first alteration in original)

(first quoting L.B. v. Chief Justice of Prob. & Family Court Dep't,

49 N.E.3d 230, 238 (Mass. 2016); then quoting Commonwealth v.

Levin, 388 N.E.2d 1207, 1209 (Mass. App. Ct. 1979)).


                                  - 12 -
             As    we   understand         Massachusetts        law     in    the    wake    of

Blanchard,    then,      the    filing      of    an     anti-SLAPP      special      motion

triggers the following sequential inquiry:

             First, we ask whether the special movant has made the

threshold     showing        that    the    claims      against    it    are    "based       on

petitioning activities and had no substantial basis other than or

in addition to those activities."                   Baker, 750 N.E.2d at 960.                If

the answer to this question is no, then the special motion fails.

             Second, we ask whether the nonmoving party can "show by

a preponderance of the evidence that the moving party lacked any

reasonable factual support or any arguable basis in law for its

petitioning       activity,"        id.    at    961,    and   that     the    petitioning

activity caused the nonmoving party "actual injury," Mass. Gen.

Laws ch. 231, § 59H.           If the nonmoving party is able to make both

of these showings, then the special motion must be denied.

             Third, we ask whether the nonmoving party has shown that

its   own    claim      --    the    one    being       challenged      by    the    special

motion -- is itself "colorable or . . . worthy of being presented

to and considered by the court, i.e., [that] it 'offers some

reasonable possibility' of a decision in the [nonmoving] party's

favor."     Blanchard, 75 N.E.3d at 39 (first alteration in original)

(citation     omitted).         If    the       nonmoving      party's       claim   is     not

colorable, then the special motion must be granted.




                                           - 13 -
           Fourth, and finally, we ask whether the nonmoving party

has "demonstrat[ed] that each [challenged] claim was not primarily

brought   to   chill   the    special     movant's   legitimate    petitioning

activities."    Id. at 38.       If the answer to this question is yes,

then the special motion fails.           If the answer to this question is

no, then the special motion succeeds.

           While these questions present an array of interpretive

and   constitutional         issues,     the     Steinmetzes'     initial   and

supplemental briefs limit their challenge, essentially, to the

following: First, the Steinmetzes contend that Coyle & Caron fails

at step one of the foregoing sequential inquiry because their

claims were not based solely on any legitimate petitioning activity

within the meaning of the statute.              Second, they argue that step

two of the special-motion inquiry as applied by the district court

violated their rights under the Seventh Amendment to the United

States Constitution because the district court decided disputed

issues of material fact.         Third, they claim that, in any event,

they succeeded in showing that Coyle & Caron lacked any reasonable

basis in fact or law for its petitioning activity, which, in turn,

caused actual injury to the Steinmetzes.             And finally, they argue

that their claims against Coyle & Caron were each colorable claims

not brought to chill any legitimate petitioning activity.

           In considering these arguments, we review de novo the

district court's determinations under the pre-Blanchard anti-SLAPP


                                       - 14 -
framework, as they each present questions of law.                    See Godin v.

Schencks, 629 F.3d 79, 85 (1st Cir. 2010).             We opt to determine in

the first instance the colorability of the Steinmetzes' claims

under    the    post-Blanchard      framework   because      that    inquiry    also

presents questions of law, and the record, together with the

initial and supplemental briefing on appeal, is sufficient for us

to decide those questions without remand to the district court.

Cf. P.R. Tel. Co. v. T-Mobile P.R. LLC, 678 F.3d 49, 57 (1st Cir.

2012).

               We conclude that if the anti-SLAPP statute applies to

third-party contractors like Coyle & Caron, then Coyle & Caron has

met its burden of showing that the Steinmetzes' claims were based

solely on legitimate petitioning activities, and the Steinmetzes

have failed to show that those activities lacked any reasonable

factual basis.       We also find, under the augmented framework set

forth    in    Blanchard,    that    the   Steinmetzes'      negligence,       gross

negligence, and chapter 93A claims so lacked any likelihood of

success as to be frivolous and, therefore, that there is no need

to assess further the Steinmetzes' primary intent in bringing those

claims.        However,     we   decline   to   find   the    same    as   to   the

Steinmetzes' defamation claim.             Finally, given our uncertainty

that the anti-SLAPP statute applies to third-party contractors

like Coyle & Caron in the first place, we certify that question to

the SJC.


                                      - 15 -
A.   Claims Based Solely on Legitimate Petitioning Activity

           Coyle & Caron's renderings seem to fall squarely within

at least two of the five statutory definitions of a statement that

constitutes an "exercise of its right of petition."                     The first of

those definitions is: "any written or oral statement made before

or submitted to a legislative, executive, or judicial body, or any

other governmental proceeding."                Mass. Gen. Laws ch. 231, § 59H.

The second is: "any written or oral statement made in connection

with an issue under consideration or review by a legislative,

executive,      or        judicial     body,     or     any    other    governmental

proceeding."              Id.        Here,     Coyle    &     Caron    prepared   its

renderings      --        including     the     rendering      that    appeared   on

Facebook   --   in        connection    with    the    Conservation     Commission's

consideration        of    the   Steinmetzes'         application.      The   company

eventually submitted its renderings directly to the Conservation

Commission, and Sally Coyle appeared at a hearing before that body

in order to present the renderings in support of the Preservation

Group's petitioning.             And as the record presents no other basis

for the Steinmetzes' claims, it seems clear at first glance that

Coyle & Caron has made its threshold showing that the claims were

based solely on its petitioning activity.

           The text of the anti-SLAPP statute, however, also limits

its scope to a party who asserts that it faces legal action based

on its "exercise of its right of petition under the constitution


                                         - 16 -
of the United States or of the commonwealth."            Id.   While the

Appeals Court of Massachusetts has interpreted this language to

encompass certain third parties assisting in petitioning activity,

see, e.g., Plante v. Wylie, 824 N.E.2d 461 (Mass. App. Ct. 2005),

the SJC has warned several times, albeit in dicta, that the statute

encompasses   only   parties   who   "petition   their    government    as

citizens, not as vendors of services," Kobrin v. Gastfriend, 821

N.E.2d 60, 64 n.8 (Mass. 2005).

           Plante involved two developers who had failed to win a

town planning board's approval for their proposed subdivision

expansion and brought suit against the attorney for a conservation

trust that had opposed the expansion.     824 N.E.2d at 462–64.        The

attorney moved to dismiss all claims under the anti-SLAPP statute,

and the Appeals Court reversed the denial of the motion, holding

that the attorney could "avail himself of the anti-SLAPP statute

when the statements that form the basis of the [developers'] claims

were made by him as an attorney on behalf of the conservation

trust."   Id. at 465.

           The Plante court articulated why the anti-SLAPP statute

should protect the attorney for petitioning citizens, in addition

to the citizens themselves:

           [T]he statute would provide but hollow
           protection for citizens who wish to exercise
           their right of petition if statements made by
           an attorney on their behalf were not covered
           by the anti-SLAPP statute to the same extent


                                - 17 -
           as statements made by them directly. . . .
           [S]uits directed against the attorneys who
           represent petitioning parties are just as
           likely to exert a chilling effect on
           petitioning activity as suits directed against
           the parties themselves, and the costs to
           attorneys and their clients if such suits
           cannot promptly be dismissed are just as
           likely to impede the clients' right to
           petition . . . .

Id. at 466.

           In other cases, the Appeals Court extended the anti-

SLAPP   statute's   protection   to   employees   assisting   in   their

employers' petitioning activities.        See Keegan v. Pellerin, 920

N.E.2d 888, 893 (Mass. App. Ct. 2010) (holding that a security

officer of a condominium complex "remains entitled to the [anti-

SLAPP] statute's protection because we have held that when a

nongovernmental person or entity is the petitioner, the statute

protects one who is engaged to assist in the petitioning activity

under circumstances similar to those this record reveals"); see

also Blanchard v. Steward Carney Hosp., Inc., 46 N.E.3d 79, 85

(Mass. App. Ct. 2016) (holding that the president of a hospital,

although "not personally aggrieved by [governmental] agencies'

actions and . . . not petitioning them on his own behalf," could

nonetheless bring a special motion to dismiss under the anti-SLAPP

statute), vacated in part on other grounds, 75 N.E.3d 21.

           But casting doubt upon these Appeals Court decisions are

repeated statements from the SJC that only those who petition the



                                 - 18 -
government in their status as citizens may avail themselves of the

anti-SLAPP statute's special motion provision.          In Kobrin, the SJC

interpreted the statutory phrase "based on said party's exercise

of its right of petition under the constitution" as "restricting

the   statute's   coverage   to   those    defendants   who   petition   the

government on their own behalf.           In other words, the statute is

designed   to   protect   overtures   to     the   government   by   parties

petitioning in their status as citizens." 821 N.E.2d at 64. Under

this interpretation, the SJC in Kobrin found that the anti-SLAPP

statute was inapplicable to a psychiatrist who was hired by the

government to serve as an expert investigator and witness.               See

id. (noting that the anti-SLAPP statute does not "apply to those

performing services for the government as contractors").

           While the Appeals Court has subsequently sought to limit

Kobrin to circumstances in which the government seeks to petition

itself, see Keegan, 920 N.E.2d at 893, the SJC recently clarified

that Kobrin should not necessarily be so confined.               In Cardno

ChemRisk, LLC v. Foytlin, 68 N.E.3d 1180 (Mass. 2017), the SJC

suggested that Kobrin could be read more expansively to deny the

anti-SLAPP statute's protection to those who do not "petition their

government as citizens," but merely as "vendors of services,"

Kobrin, 821 N.E.2d at 64 n.8.         See Cardno, 68 N.E.3d at 1189.

"[E]nter[ing] into a 'mere[ly] contractual' relationship to vend

[one's] skills and knowledge" may be insufficient to fall within


                                  - 19 -
the scope of the anti-SLAPP statute.               Id. at 1189–90 (third

alteration in original).

              As recently as in Blanchard, the SJC reiterated that

"[t]he statute . . . requires a special movant to demonstrate that

it was exercising 'its own right of petition' in both the statutory

and the constitutional sense."            75 N.E.3d at 29 n.12 (citing

Cardno, 68 N.E.3d at 1188–90, and Mass. Gen. Laws ch. 231, § 59H).

Although the SJC has not elaborated on this point, we cannot ignore

the frequency with which the SJC has commented on the requirement

that a party must have exercised "its own right of petition" in

order to invoke the protection of the anti-SLAPP statute.               In

short, the SJC's commentary in Kobrin, Cardno, and Blanchard,

juxtaposed with Appeals Court rulings in cases like Plante and

Keegan, renders the state law insufficiently clear for us to rule

definitively on the applicability of the anti-SLAPP statute to

Coyle & Caron.2

              Thus, although we would otherwise conclude that Coyle &

Caron has met its burden of showing that the Steinmetzes' claims

are   based    solely   on   Coyle   &   Caron's   legitimate   petitioning

activity, we cannot do so without further guidance regarding the


2    The record indicates that Coyle & Caron's counsel has
emphasized his client's status as a third-party vendor of services
in an interview with the Boston Globe: "[M]y clients have no dog
in this fight.    They were not trying to advance or deter the
Steinmetzes. They were simply asked to do a job, which they did
to the best of their abilities."


                                     - 20 -
applicability of the anti-SLAPP statute to Coyle & Caron.                            As a

prelude to seeking that guidance, we examine the other steps called

for by the special-motion inquiry to explain why the guidance we

seek will make a difference.

B.   Reasonable Basis in Fact or Law and Actual Injury

             To meet their burden of showing that the renderings

lacked any factual basis, the Steinmetzes rely primarily on an

affidavit from their own architect, Can Tiryaki.                        That affidavit

repeatedly states that the Coyle & Caron renderings are "highly

inaccurate" and, at one point, that the renderings "have no basis

in   fact    as   to   the   (i)     location;        (ii)    size;     (iii)      height;

(iv)   visibility;     (v)    massing;     or    (vi)        scale    of     the   house."

Tiryaki's     affidavit      makes    no   response          to      Coyle    &    Caron's

contentions that it did not receive all of the materials that it

had requested from the Steinmetzes to prepare the renderings and

that the renderings are subject to that limitation.

             Even under the prima facie evidentiary standard that the

Steinmetzes concede is constitutionally permissible, the first

statement      that    the   renderings         are     "highly       inaccurate"       is

insufficient to meet the high burden of showing that "no reasonable

person could conclude" that there was factual support behind the

renderings.       Baker, 750 N.E.2d at 962 n.20 (affirming this "no

reasonable person" formulation as "a correct statement of the

law").      The same is true as to the second assertion that, in six


                                       - 21 -
respects, the renderings had "no basis in fact."   The renderings,

on their face, plainly had some factual basis, insofar as they

depict a house on the Steinmetzes' James Island property; were

prepared, at least in great part, on the basis of two-dimensional

design plans provided by the Steinmetzes; and were delivered with

an express caveat that they were not completely accurate and were

based on the available source materials.   In short, then, neither

we nor the district court need decide any disputed issues of

material fact to find that the Steinmetzes failed to make even a

prima facie showing that no reasonable person could conclude that

the renderings lacked any factual basis.

          As a last resort, the Steinmetzes complain that the

district court "improperly ignored" the affidavit of Christopher

MacFarlane, who attested that Yuka Suganuma had told him, inter

alia, that the renderings that she had helped prepare for Coyle &

Caron were "inaccurate . . . given the limited information she

had."   Even if Suganuma had made such statements to MacFarlane,

the statements simply acknowledge the limitations in information

already disclosed. It is of no import, on this step of the special-

motion inquiry, that the district court did not comment on the

MacFarlane affidavit.

          The Steinmetzes therefore have failed to advance any

arguments that might lead a reasonable person to conclude that the




                              - 22 -
renderings had no factual basis at all.3            Simply put, accurate or

not, the renderings do not constitute sham petitioning activity.

Cf. generally United Mine Workers of Am. v. Pennington, 381 U.S.

657 (1965); E. R.R. Presidents Conference v. Noerr Motor Freight,

Inc., 365 U.S. 127 (1961).            Because the foregoing provides an

independently sufficient basis to move us to the next step of the

special-motion inquiry, Steinmetz, 2016 WL 4074135, at *8 n.3, we

do not reach the issue of whether Coyle & Caron's actions caused

actual injury to the Steinmetzes.

C.   Primary Intent of Nonmovants' Claims

             Again, "[a] necessary but not sufficient factor" in

determining    whether      the   nonmoving     party's    claims     were   "not

primarily    brought   to     chill    the     special    movant's    legitimate

petitioning activities" is whether those claims are "colorable

or . . . worthy of being presented to and considered by the court."

Blanchard,    75   N.E.3d    at   38–39   (last    alteration    in   original)

(citation omitted).      We need not tarry long on this question, for

the negligence, gross negligence, and chapter 93A claims so lack




3    In reaching this conclusion, we reject the Steinmetzes'
contention that the SJC's decision in 477 Harrison Ave. requires
us to examine each aspect of the individual renderings for a
reasonable factual basis. That decision merely distinguished one
"instance[]" of petitioning activity from another, and does not
suggest that courts should further separate each instance of
petitioning activity into individual elements. 477 Harrison Ave.,
74 N.E.3d at 1248.


                                      - 23 -
a "likelihood of success" as to be "frivolous."                       Levin, 388 N.E.2d

at 1209.

               1.    Negligence and Gross Negligence

               The Steinmetzes' negligence and gross negligence claims

essentially encompass two different arguments.                        First, they argue

that Coyle & Caron was negligent in creating the renderings at

issue.        Second, they argue that Coyle & Caron was negligent in

allowing one of the draft renderings to be published on Facebook.

Both of these arguments fail.

               The first argument regarding the allegedly negligent

creation of the renderings fails for the reason that the district

court stated in alternatively dismissing the claim under Rule

12(b)(6)4: Coyle & Caron owed no professional duty of care to the

Steinmetzes because the Steinmetzes did not rely on its services.

See Steinmetz, 2016 WL 4074135, at *9.                     Under Massachusetts law,

"a       professional     .   .   .   does   not    owe    a   duty    of   care   to    [a

noncontractual           third    party]     unless       it   was    foreseeable       and

reasonable for [the third party] to rely on the services provided

.    .    .   by   the   professional,       and    the    professional     had    actual

knowledge that [the third party] was relying on the professional's




4    In doing so, we neither affirm nor reverse now the district
court's alternative rulings under Rule 12(b)(6). Nor do we pass
judgment on the nature of the Rule 12(b)(6) inquiry relative to
the present inquiry into colorability as described in Blanchard,
75 N.E.3d at 39.


                                           - 24 -
services."     Meridian at Windchime, Inc. v. Earth Tech, Inc., 960

N.E.2d 344, 350 (Mass. App. Ct. 2012) (citing Craig v. Everett M.

Brooks Co., 222 N.E.2d 752 (Mass. 1967)).

             Here, the Steinmetzes did not allege that they relied on

Coyle   &    Caron's   renderings,   let   alone   allege   that   it   was

foreseeable and reasonable for them to do so, or that Coyle & Caron

had actual knowledge of any such reliance.          In fact, the record

makes clear that the Steinmetzes did precisely the opposite of

relying on the renderings.       The Steinmetzes vigorously disputed

the accuracy of the renderings and declared that it would "simply

make[] no sense" for them to rely on them.          We find, therefore,

that the Steinmetzes' claim that Coyle & Caron acted negligently

in creating the renderings at issue cannot succeed as a matter of

law.

             The Steinmetzes' second argument -- that Coyle & Caron

was negligent in allowing one of its draft renderings to be posted

on Facebook -- also fails.      Although the Steinmetzes insist that

Coyle & Caron "had a duty to the Steinmetzes to not allow its

completely unfounded [r]endering of the Steinmetzes' house to be

published on Facebook," they have not cited a single case to

support their assertion that Coyle & Caron would owe such a duty.

Our own survey of Massachusetts negligence law has likewise yielded

no sources that articulate such a duty.        In the circumstances of

this case, Coyle & Caron owed the Steinmetzes no duty to ensure


                                 - 25 -
that its draft rendering would not end up on Facebook.                  Any

negligence claim predicated on such a duty lacks any reasonable

chance of success.

          2.   Chapter 93A

          In   response   to   the   district   court's    Rule   12(b)(6)

dismissal of their chapter 93A claim on the ground that they failed

to allege any business or commercial relationship to Coyle & Caron,

Steinmetz, 2016 WL 4074135, at *11, the Steinmetzes argue that

this reasoning was in error because they say they brought their

claims under section 9, not section 11, of chapter 93A, and there

is no requirement of privity between the parties for a section 9

suit.

          The Steinmetzes are correct that contractual privity is

not required to sustain a chapter 93A claim brought under section

9.   See, e.g., Maillet v. ATF-Davidson Co., 552 N.E.2d 95, 99

(Mass.   1990).      Nonetheless,    some   business,     commercial,   or

transactional relationship is required even for a claim brought

under section 9.   See, e.g., Swenson v. Yellow Transp., Inc., 317

F. Supp. 2d 51, 56–57 (D. Mass. 2004) (rejecting suit brought under

section 9 because "[i]t is well-established that 'the proscription

in § 2 of "unfair or deceptive acts or practices . . ." must be

read to apply to those acts or practices which are perpetrated in

a business context'" and, in that case, "there was no relationship

between the plaintiffs and the defendants at all prior to the


                                - 26 -
accident"     at     issue     (citation    omitted)).       Absent   any   such

relationship, the Steinmetzes' chapter 93A claim is frivolous.

             3.    Defamation

             In addition to the three claims discussed above, the

Steinmetzes brought a defamation claim, alleging that the "false"

and "fraudulent" renderings "have caused, are causing, and will

cause" them reputational injury.               They further allege that the

creation and publication of the renderings were "calculated to,

and do, expose Plaintiffs to public scorn, hatred, and ridicule."

             Unlike with the claims of negligence, gross negligence,

and chapter 93A violation, we cannot conclude that the defamation

claim offers no reasonable possibility of a decision in the

Steinmetzes' favor.          While we have found that the renderings had

some factual basis, the complaint adequately alleges facts that,

if believed, could lead a reasonable person to conclude that the

renderings         were      nevertheless     also   based      on    erroneous

extrapolations from their factual basis, resulting in depictions

that contain material errors in excess of the margin of possible

error claimed. The assertions set forth in MacFarlane's affidavit,

in turn, arguably suggest Coyle & Caron's knowledge of at least

some of those errors.          Further, we decline to find on the present

record, as the district court did in assessing the pleadings under

Rule 12(b)(6), that the renderings constitute pure opinion beyond




                                      - 27 -
the scope of a defamation claim.                While the issue is close, we

cannot say that the defamation claim is not colorable.

           This    finding      leaves    (in    addition   to    the    certified

question we discuss further below) the question of the Steinmetzes'

intent in bringing this claim.            Answering that question requires

a "totality of the circumstances" inquiry that is better suited

for resolution in the first instance by the district court.                      See

Blanchard, 75 N.E.3d at 39.         We therefore decline to answer that

question at this time.

D.   Certification of Applicability of Anti-SLAPP Statute

           SJC    Rule   1:03    allows    us     to   certify   to     that   court

"questions of law of [Massachusetts] which may be determinative of

the cause then pending in the certifying court and as to which it

appears to the certifying court there is no controlling precedent

in the decisions of this court."            SJC R. 1:03.5        This case meets

the requirements for certification.

           1.     Determinative Question of State Law

           The questions of state law raised by Coyle & Caron's

special motion under the anti-SLAPP statute are determinative.

Under Massachusetts law, as the first step in assessing whether




5    "Although neither party requested certification, 'we have the
discretion to certify questions to the SJC sua sponte.'" Phillips
v. Equity Residential Mgmt., L.L.C., 844 F.3d 1, 4 n.7 (1st Cir.
2016) (quoting Easthampton Sav. Bank v. City of Springfield, 736
F.3d 46, 50 n.4 (1st Cir. 2013)).


                                    - 28 -
the district court properly granted the special motion, we must

consider whether the anti-SLAPP statute even applies in this case,

where the moving party is not the petitioner itself but a third-

party   contractor    hired       by   counsel   to    assist   in   petitioning

activity.

            If the SJC concludes that third-party contractors in

like position to Coyle & Caron fall within the scope of the anti-

SLAPP statute, then Coyle & Caron's special motion must be granted

as to the negligence, gross negligence, and chapter 93A claims,

for the reasons stated above.               This threshold inquiry is the

precise   question    that    we       certify   for   the   SJC's   resolution,

recognizing that the question presents subparts.

            2.   No Controlling Precedent and Unclear Law

            "[E]ven   in     the       absence   of    controlling    precedent,

certification     would      be    inappropriate       where    state   law   is

sufficiently clear to allow us to predict its course."                  Ropes &

Gray LLP v. Jalbert (In re Engage, Inc.), 544 F.3d 50, 53 (1st

Cir. 2008); see also Phillips v. Equity Residential Mgmt., L.L.C.,

844 F.3d 1, 5 (1st Cir. 2016).           As earlier discussed, however, the

question of whether Coyle & Caron may invoke the protection of the

anti-SLAPP statute presents "a close and difficult legal issue"

and, in addition, has policy implications that reach beyond the

specific case at hand.       In re Engage, Inc., 544 F.3d at 53; accord

Showtime Entm't, LLC v. Town of Mendon, 769 F.3d 61, 82 (1st Cir.


                                        - 29 -
2014).     Under these circumstances, we exercise our discretion to

certify the question.

            We   thus   certify   the      following   question   to   the

Massachusetts SJC:

            Can Coyle & Caron, a third-party contractor
            that made submissions to a governmental body
            for the purpose of assisting in its private
            client's petitioning activity, avail itself of
            the special motion provision under chapter
            231, section 59H of the Massachusetts General
            Laws?

We also welcome any additional observations about Massachusetts

law that the SJC may wish to offer.

                                   III.

            We hold that if the anti-SLAPP statute applies to Coyle

& Caron, then the negligence, gross negligence, and chapter 93A

claims alleged in this suit must be dismissed pursuant to Coyle &

Caron's special motion, leaving only the defamation claim for

further consideration by the district court under the special

motion.6

            The Clerk is directed to forward to the Massachusetts

SJC, under the official seal of this court, a copy of the certified

question and this opinion, along with copies of the parties'

briefs, appendix, and all supplemental filings under Rule 28(j) of




6    Again, we reserve judgment on the district court's
alternative Rule 12(b)(6) rulings, which may be mooted in large
part depending on the guidance we receive from the SJC.


                                  - 30 -
the Federal Rules of Appellate Procedure.   The panel retains

jurisdiction over this appeal.

          So ordered.




                             - 31 -